IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10937
                        Conference Calendar



JOSE SANCHEZ-MONTOYA,

                                         Plaintiff-Appellant,

versus

SAM PRATT, Warden; GORDON TRUEBLOOD, Health Services
Administrator; UNKNOWN OPTOMETRIST; UNKNOWN PHYSICIAN'S
ASSISTANTS,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-2528-P
                       --------------------
                          April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Sanchez-Montoya (#59425-065), a federal prisoner, has

appealed the district court's order granting summary judgment in

favor of the defendants and dismissing his Bivens action.     See

Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388 (1971).   The pleadings and summary

judgment evidence reflect that one physician thought surgery was




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-10937
                                 -2-

indicated for Sanchez' eye condition and that another physician

disagreed and thought the condition could be managed with

medication.

     Under Bivens, a victim who has suffered a constitutional

violation by a federal actor can recover damages in federal

court.   Bivens, 403 U.S. at 395-97.    The Eighth Amendment

proscribes medical care that is “sufficiently harmful to evidence

deliberate indifference to serious medical needs.”     Estelle v.

Gamble, 429 U.S. 97, 106 (1976).   A prison official acts with

deliberate indifference “only if he knows that inmates face a

substantial risk of serious harm and disregards that risk by

failing to take reasonable measures to abate it.”     Farmer v.

Brennan, 511 U.S. 825, 847 (1994).     Unsuccessful medical

treatment, negligence, or medical malpractice do not constitute

deliberate indifference.    Varnado v. Lynaugh, 920 F.2d 320, 321

(5th Cir. 1991).   Sanchez' “[d]isagreement with [his] medical

treatment does not state a claim for Eighth Amendment

indifference to medical needs.”    Norton v. Dimazana, 122 F.3d
286, 292 (5th Cir. 1997).

     Defendants Pratt and Trueblood were sued because they

refused to overrule the decisions of the prison medical staff.

Supervisory officials sued under § 1983 are not vicariously

liable for the actions of their subordinates.     Thompkins v. Belt,

828 F.2d 298, 303 (5th Cir. 1987).     A supervisor will have

personal liability only if he is personally involved in the

constitutional deprivation, or if there is a sufficient causal

connection between the supervisor's conduct and the violation.
                           No. 99-10937
                                -3-

Id. at 304.   Sanchez does not contend that Pratt or Trueblood

were personally involved in his medical treatment or that there

was some other causal connection between their actions and a

constitutional deprivation.

     Sanchez' appeal is without arguable merit.    See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Accordingly, the

appeal is DISMISSED as frivolous.   See 5TH CIR. R. 42.2.

     Sanchez is advised that the dismissal of this appeal counts

as a "strike" pursuant to 28 U.S.C. § 1915(g).    Sanchez is

CAUTIONED that, if he accumulates three "strikes," he will not be

permitted to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility, unless he

is under imminent danger of serious physical injury.    See

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.